Citation Nr: 0813264	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  02-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cholecystectomy, 
claimed as gallbladder removal, to include residuals of 
gallstone removal.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).

This case has previously come before the Board.  Most 
recently, in October 2007, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in June 2004.  He testified at a travel 
Board hearing in March 2007 before the undersigned Veterans 
Law Judge.  A transcript of each of the hearings has been 
associated with the claims file.


FINDING OF FACT

The competent and probative evidence establishes that the 
veteran's gallbladder is present, is in the normal location, 
and is without abnormality.  There are no gallstones and no 
residuals of gallstone removal in service.  A chronic disease 
manifested by calculi of the gallbladder was not shown in 
service or within the initial post-service year. 


CONCLUSION OF LAW

A cholecystectomy, claimed as gallbladder removal, to include 
residuals of gallstone removal, was not incurred or 
aggravated in service, and a chronic disease manifested by 
calculi of the gallbladder may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in October 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Criteria & Analysis

As noted in the Board's October 2007 remand, essentially, the 
veteran asserts that he has residuals of gallstones and/or a 
cholecystectomy, which he claims are due to service.  The 
Board notes that service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(a) (2007).  Certain chronic 
diseases, including calculi of the gallbladder, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran asserts that at the same time he underwent 
removal of gallstones during service in August 1964, his gall 
bladder was removed.  In that regard, service medical records 
reflect that the veteran complained of pain in the right 
lower quadrant for two months.  An intravenous pyelogram 
(IVP) was performed, and in September 1964, he underwent 
cystoscopy and urethroscopy.  An attempt at passing a Johnson 
basket into the right lower third of the ureter and 
manipulation of the calculus was noted to be unsuccessful due 
to being unable to pass the uretal catheter past the stone.  
The procedure was discontinued and several days later he 
underwent a right ureterolithotomy.  In pertinent part, the 
operation report notes the following:

It was not found necessary to open the bladder 
during this procedure nor to inflate the bladder.  
The bladder was located and dissection bluntly 
done on the right margin of the bladder retracting 
the bladder medially from the soft tissues.  The 
pelvic vessels were seen and protected.  The 
lateral umbilical ligament was located and 
divided.  Further careful dissection below this 
point revealed a somewhat dilated lower right 
ureter.  Palpation after dissection down to the 
bladder did not reveal a calculus.  A portion of 
the intramural portion of the ureter was dissected 
from the adjacent bladder muscle and the calculus 
could be palpated.  A longitudinal ureterotomy 
incision was made for a distance of 1 cm in the 
extramural portion of the ureter and a right angle 
clamp gently passed down the ureter.  The calculus 
could be felt and engaged but some difficulty was 
encountered in removing it as it was somewhat 
impacted.  It was, removed, however, and the lower 
ureter probed and irrigated with a #10 soft rubber 
catheter.  There was no evidence of obstruction.  
The ureterotomy was closed loosely with #4 
atraumatic suture to the adventitia only.  A 5/8" 
Penrose drain was brought down to the ureterotomy 
site and brought to the lower margin of the wound.  
The wound was closed with interrupted #1 chromic 
catgut across the linea alba.  The patient had 
excellent fascia.  The subcutaneous fascia was 
brought together with interrupted 3-0 plain catgut 
and the skin with interrupted 3-0 silk.  Dressing 
was placed over the wound and the patient left the 
operating room in good condition.

An IVP later that month showed a post operative dilation of 
the right upper collecting tract, however, good function was 
noted.  The left upper tract was normal and no evidence of 
calculus was noted.  A urology report, dated in October 1964, 
noted that he had been recently evaluated from the metabolic 
standpoint because of kidney stones of recent onset.  The 
March 1970 separation examination report shows that the 
abdomen and viscera and genitourinary system were normal.  

The Board notes that the cornerstone of any claim for service 
connection is current disability.  On VA examination in 
October 2007, the examiner stated that the gallbladder had 
not been removed, a finding confirmed by sonogram showing not 
only that the gallbladder was present, but also that the 
gallbladder was normal.  The report notes no intrahepatic 
stones, and that the common bile duct was normal in size with 
no stones.  In addition, the report notes that the head and 
body of the pancreas was normal, as was the right kidney.  No 
ascites and no stone or sludge in the gall bladder was noted.  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A determination in regard to the issue at hand requires 
competent evidence.  The Board notes that the veteran is 
competent to report his symptoms.  In this case, however, and 
while his DD Form 214 reflects that he served as a medic 
during service, he is not shown to have the medical expertise 
required to provide a competent opinion as to whether he has 
residual disability of an in-service disease or injury.  More 
specifically, although he is competent to report that he 
underwent gallstone removal during service, the Board has 
accorded more probative value to the objective medical 
opinion establishing that he has no residual disability of 
such.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
VA opinion is supported by diagnostic and clinical results 
establishing that the veteran's gall bladder is present and 
without abnormality.  The Board notes that symptoms of 
abdominal cramping and pain were attributed to irritable 
bowel syndrome, not the gallbladder, and the examiner 
specifically stated that irritable bowel syndrome is 
unrelated to service.  To the extent that the veteran's 
reported history of a cholecystectomy has been noted in 
treatment records, such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The competent evidence establishes 
that his gallbladder is present and without abnormality.  

The Board notes that the October 2007 VA examiner reviewed 
the claims file, to include the service medical records, and 
provided a complete rationale for the opinion provided.  In 
doing so, he explained that it was unlikely that a urologist 
would perform biliary surgery, and noted that if the 
gallbladder had been removed, it would have been reported by 
the surgeon and dictated into the 1964 operation report.  The 
examiner added that based on his experience of having 
performed gallbladder surgery for 40 years, it was virtually 
impossible to remove the gallbladder from a low midline 
incision beginning two inches below the umbilicus and extend 
it to the symphysis pubis, emphasizing that such was a next 
to impossible surgical feat.  Such evidence is far more 
probative than the veteran's unsupported lay opinion, and is 
consistent with the contemporaneous evidence.  

As to the veteran's assertion at the hearing that he had been 
told by a doctor that his gallbladder had been removed, 
Transcript at 9 (2007), the Board notes that the October 2007 
VA examiner stated that it was unlikely that the 1999 
radiologist would have made a comment to that effect.  
Regardless, the competent, objective evidence establishes 
that his gallbladder is present and without abnormality.  
Absent a current disability, service connection is not 
warranted on any basis, including a presumptive basis.  

In sum, the competent evidence establishes that the veteran's 
gallbladder is present, is in the normal location, and is 
without abnormality.  There are no gallstones, no residuals 
of gallstone removal in service, and a chronic disease 
manifested by calculi of the gallbladder was not shown in 
service or within the initial post-service year.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a cholecystectomy, claimed as 
gallbladder removal, to include residuals of gallstone 
removal, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


